Citation Nr: 0312069	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
evaluation for low back syndrome, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for low back 
syndrome, currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1952 to 
October 1954.  The appellant also served in the military 
reserves for more than 21 years.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 16, 1999 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which reduced the disability 
rating for the appellant's service-connected low back 
disability from 40 to 10 percent disabling, effective from 
November 1, 1999, and denied entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  This case also comes before the Board on 
appeal from an August 25, 1999 rating decision, which denied 
entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.

This case was before the Board previously in January 2001 
when it was remanded to provide the appellant with a 
supplemental statement of the case containing the regulations 
pertaining to reduction of disability ratings.

In June 2001 the Board issued a decision that restored to 20 
percent, but no higher, the disability rating for a service-
connected low back disability from the date of reduction, 
November 1, 1999; denied entitlement to a disability rating 
greater than 20 percent for a service-connected low back 
disability, and denied a total rating for compensation 
purposes based on individual unemployability.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court"), and, in April 2002, the Court vacated that 
part of the Board's decision that denied the appellant's 
claims and remanded the case to the Board to obtain a 
thorough and contemporaneous examination of the appellant.

In October 2002, the Board undertook additional development 
on the appellant's claims pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  Although this regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit, see Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003), the Board will 
nevertheless proceed with the adjudication of the appellant's 
claim of entitlement to restoration of a 40 percent 
disability evaluation for low back syndrome, currently 
evaluated as 20 percent disabling, because of the favorable 
nature of this decision.  The issues of entitlement to an 
increased evaluation for low back syndrome in excess of 40 
percent disabling, and entitlement to a total rating for 
compensation purposes based on individual unemployability 
will be addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's low back disability was rated as 40 
percent disabling continuously from March 25, 1993, to 
October 31, 1999.

3.  A September 1993 VA general medical examination showed 
that the appellant's low back disability was manifested by 
constant low back pain, listing of the spine by 15 degrees, 
flexion of his spine forward to only 60 degrees with 
difficulty, lateral flexion to only 10 to 15 degrees, 
extension of the spine to only 5 degrees, difficulty with his 
gait and in straightening his posture, and difficulty getting 
up and down and in starting to ambulate.

4.  In a June 1994 rating decision, service connection for 
low back syndrome was granted, effective from March 25, 1993, 
and a 40 percent disability evaluation was awarded.

5.  An October 1998 rating decision proposed reducing the 40 
percent disability rating to 10 percent; the appellant was 
properly advised of this proposed reduction in an October 26, 
1998 letter.

6.  An August 16, 1999 rating decision reduced the disability 
rating for low back syndrome to 10 percent, effective from 
November 1, 1999.

7.  At a February 2003 VA spine examination, the appellant's 
low back disability was manifested by severe limitation of 
motion of the lumbar spine.

8.  The evidence does not show sustained material improvement 
in the appellant's low back disability that has occurred and 
is likely to be maintained under the ordinary conditions of 
life.


CONCLUSION OF LAW

Restoration of a disability rating for service-connected low 
back syndrome to 40 percent from the date of reduction, 
November 1, 1999, is warranted. 38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.13, 4.40, 4.55, 4.59, 4.71a, Diagnostic Codes 5292, 
5294, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate that on August 23, 1991, the 
appellant slipped and fell while he was carrying boxes.  He 
landed on his coccyx and right side.  He complained of neck 
and low back pain.  The appellant had pain on palpation; he 
had full range of motion of his back accompanied by pain.  
The diagnosis was strain of the lumbar and cervical muscles.

On January 19, 1992, while on inactive duty for training, the 
appellant slipped on a wet floor and landed flat on his back.  
The appellant had full range of motion with some pain to 
palpation in the upper paraspinal area.  A contusion was 
diagnosed.  The appellant was placed on limited duty with no 
physical exercise, lifting, bending, or running for twenty-
four hours.  On January 28, 1992, the appellant complained of 
persistent dull back pain in the lower lumbar area and 
cervical pain.  There were no radicular symptoms or 
paresthesia.  There was no spasm and there were no sacroiliac 
symptoms.  Straight leg raise testing was negative; there 
were no neurological deficits.  The assessment was neck and 
low back pain.  He was placed on limited duty with no heavy 
lifting or strenuous activity for fourteen days.

On February 10, 1992, it was noted that the appellant's 
mechanical lower back pain was improving, and he was placed 
on limited duty.  However, in March, it was noted that the 
appellant's low back pain had not improved.  Later that 
month, the diagnosis was unresolving lower back pain.

In April 1992, the appellant continued to complain of low 
back pain.  The diagnosis was chronic backache.  Later in 
April, he reported that his back pain had improved and that 
he wanted to return to full duty.  The examiner cleared him 
for full duty except for heavy lifting.  At a physical 
therapy appointment that same day, the appellant reported 
that he had no pain after a one and one-half hour drive to 
his appointment.  He stated that the number of bad days with 
his back problems had decreased.  He complained of a 
"tight" sensation in his lower back and around his pelvis.  
He was planning to return to work on a trial basis.  His 
right sacroiliac joint was more tender than the paravertebral 
muscles at L4-5.  His motion was guarded.  He carried less of 
his weight on the left; therefore, his pelvis was slightly 
higher on that side.  His gait was normal but slightly 
guarded.  The assessment was resolving right sacroiliac and 
lower back pain.

In May 1992, the diagnoses included slowly resolving lower 
back pain and sacroiliac pain, on the right at one time and 
now on the left.  At a June orthopedic consultation, the 
appellant complained of lower back pain with some radiation 
to his legs.  He had muscle spasms in the lumbar spine.  X-
ray examination showed mild degenerative joint disease of the 
lumbar spine.  The diagnosis was mechanical low back 
syndrome.

On July 27, 1992, the appellant reported intermittent 
lumbosacral pain.  Deep tendon reflexes were +2/4 
bilaterally.  Babinski reflexes were decreased bilaterally.  
He was able to toe walk.  Romberg's test was positive.

At a September 1993 VA general medical examination, the 
appellant reported that since January 1993 he had worked at a 
flower shop for only 8 or 9 days.  He stated that he was 
unable to work because of severe back pain, which occurred 
with normal standing.  He stated that his back pain had 
gradually worsened over the past year.  He complained of 
constant low back pain, which was localized in the 
lumbosacral area.  He reported no radiation to his lower 
extremities.  He had difficulty getting up and down and 
starting to ambulate because of stiffness and pain with 
resulting shakiness and unsteadiness in his gait.  His 
carriage was stiff and slightly bent.  Straightening his 
posture was almost impossible because of subjective pain.  
His gait was hesitant with short steps.  His trunk was tilted 
in a stiff position, flexed approximately 15 degrees.  
Forward flexion was to 60 degrees with difficulty.  Extension 
was approximately 5 degrees.  Lateral flexion was to 10 to 15 
degrees bilaterally.  Knee and ankle reflexes were active but 
weak.  Forced extension of the big toe was slightly decreased 
in both feet.  Straight leg raising on the left was to 90 
degrees and to approximately 20 degrees on the right.  His 
right calf measured 36 centimeters.  His left calf measured 
38 centimeters.  He had normal motor function, coordination, 
and sensory examination.  X-ray examination of the 
lumbosacral spine was within normal limits.  The examiner 
diagnosed low back syndrome, severe, progressive, and 
chronic.

In a June 1994 rating decision, service connection for low 
back syndrome was granted, effective from March 25, 1993.  A 
40 percent disability evaluation was awarded.

VA outpatient treatment records indicate that in August 1994 
the appellant was treated as an outpatient for complaints of 
low back pain.  He reported that ibuprofen did not relieve 
his pain.  The diagnosis was arthritis.  The examiner 
prescribed Naprosyn.  The appellant was advised to avoid 
lifting.  In September 1995 the appellant was treated as an 
outpatient for episodic pain at L4-L5.  No radiculopathy was 
noted.  Naprosyn was prescribed.

In August 1997 the appellant was treated as an outpatient for 
complaints of back pain.  He reported that the chronic back 
pain had been worse over the previous several months.  He had 
pain in the lumbosacral spine on flexion.  X-ray examination 
showed no fracture, dislocation, or destructive bone lesion.  
Vertebral bodies were normal in height and alignment.  
Intervertebral disc spaces were well-maintained.  The 
lumbosacral spine was unremarkable.  Bone mineralization was 
normal.  Bone sclerosis was seen on the right side of the 
iliac and the left sacroiliac joint consistent with 
sacroiliitis.  The diagnosis was chronic low back pain.  
Naprosyn and Robaxin were prescribed.

In December 1997 the appellant was treated as an outpatient 
for complaints of intermittent back spasms.  He exhibited a 
full range of motion on flexion and extension without spasm.  
Knee jerks were 2+ on the right and 1+ on the left.  Ankle 
jerks were 1+ bilaterally.  The diagnosis was chronic 
sacroiliitis.

In a December 1997 statement, the appellant stated that his 
back disability had worsened.  He said that he experienced 
on-going pain and that his back often became stiff.  He added 
that he had problems standing for prolonged periods and that 
he was unable to sleep due to back pain.

Bone imaging of the appellant's whole body, on April 20, 
1998, showed asymmetric sclerosis of the sacroiliac joints, 
worse in the iliac portion of the right sacroiliac joint, 
most inferiorly.  The diagnosis was sclerosis in the right 
sacroiliac joint.  In May 1998 the appellant was treated as a 
VA outpatient for complaints of left lower back pain 
exacerbated by twisting movement.  There was no radiation of 
symptoms.  The diagnosis was lumbar strain.

X-ray examination of the appellant's lumbosacral spine on 
July 31, 1998, showed that the vertebral body heights and 
disk spaces were intact.  The posterior elements appeared 
unremarkable.  The pedicles were present.  The diagnosis was 
negative lumbar spine.

At an August 1998 VA spine examination, the appellant 
reported a history of chronic lower back pain since 1992.  He 
complained of pain and stiffness.  He stated that he was 
afraid that lifting anything heavy would aggravate his back 
pain.  He stated that he had been retired for six years and 
was able to carry on retirement activities.

On examination, forward flexion, lateral flexion, and 
rotation were all within normal limits.  There was stiffness 
only when returning to the erect position after forward 
flexion.  There was no additional limitation due to flare-ups 
or repetitive use.  There were no postural abnormalities.  
There was spasm in the paraspinous muscle groups in the 
lumbar area.  No neurological abnormalities were present.  
Radiographic examination of the lumbosacral spine was within 
normal limits.  The diagnosis was low back pain with normal 
lumbosacral spine radiographic studies.

An October 1998 rating decision proposed reducing the 40 
percent disability rating to 10 percent.  The appellant was 
advised of this proposed reduction in an October 26, 1998 
letter.

A July 1999 statement from his employer indicates that the 
appellant was physically unable to complete tasks due to 
constant and escalating pain in his back.  The company 
requested the appellant's resignation due to his inability to 
perform masonry work.

A July 1999 statement from another employer indicates that 
the appellant was hired in February 1994 as a block layer.  
He was unable to complete his assignment because of severe 
pain in his lower back.  He was forced to resign because he 
was unable to perform his prescribed duties.

An August 16, 1999 rating decision reduced the disability 
rating for low back syndrome to 10 percent, effective from 
November 1, 1999.

At a February 2003 VA spine examination, the examiner 
reviewed the appellant's claims folder.  The appellant 
reported that household chores, such as yard work, that 
required repetitive bending or lifting increased his low back 
pain.  The appellant complained of sharp and dull pain, which 
was constant and which radiated down his right lower 
extremity to his calf.  Prolonged standing or walking and 
performing repetitive bending, stooping, or lifting 
aggravated the appellant's pain.  He reported approximately 
10 episodes of incapacitating back pain, requiring bed rest 
for approximately one day, in the previous year.

On examination, combined thoracolumbar forward flexion was 20 
out of 70 degrees.  Extension was 10 out of 30 degrees.  
Rotation was 10 out of 30 degrees bilaterally.  Lateral 
flexion was 10 out of 30 degrees bilaterally.  The appellant 
demonstrated moderate lumbar paraspinal muscle spasms from L3 
to S1.  The examination was negative for sciatic notch 
tenderness.  Straight leg raising in both the sitting and 
supine positions was negative.  Motor function for extensor 
hallucis longus, tibialis anterior, and peroneal musculature 
groups were rated at 5/5.  The appellant's Achilles reflexes 
were trace bilaterally.  Patella reflexes were 2+ 
bilaterally.  Calf circumference was 34-centimeters 
bilaterally.  Quadriceps circumference was 38-centimeters 
bilaterally.  X-ray examination of the lumbar spine showed 
early L4/5, L5/S1 lumbar degenerative disc disease.

The examiner diagnosed chronic lumbosacral strain, with 
associated moderate mechanical low back pain, and early 
lumbar degenerative disc disease without significant 
radiculopathy.  The examiner opined that the appellant's back 
disability would give him difficulty with standing for 
protracted periods of time, walking long distances, 
repetitive bending, repetitive stooping, or repetitive 
handling of material weighing in excess of 20 pounds.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2002); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2002).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2002), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

Regarding musculoskeletal disabilities, such as the 
appellant's low back syndrome, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2002).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2002); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(December 12, 1997).

In considering this restoration issue, the Board's decision 
is based on the application of the specific regulatory 
authority cited above and precedent decisions of the United 
States Court of Appeals for Veterans Claims (Court) to the 
facts in this case.  The issue is whether a preponderance of 
the evidence establishes that the RO was justified in 
reducing the appellant's 40 percent rating to 10 percent 
effective from December 1, 1991.  Brown v. Brown, 5 Vet. App. 
413, 421 (1993).  

In reducing the rating herein, the RO complied with 38 C.F.R. 
§ 3.105(e), as to giving the appellant an opportunity to 
submit additional evidence, including evidence regarding the 
effective date for reduction.  Having decided that the 
process required to reduce the appellant's disability rating 
for his service-connected low back disability was correctly 
followed, the next question is whether the evidence and other 
legal authority supported the reduction.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413 (1993), the Court interpreted the provisions of 
38 C.F.R. § 4.13 (2002) to require that in any evaluation 
reduction case, it must be ascertained, based upon a review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 (2002) provide that in any evaluation-reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  The provisions of 38 C.F.R. § 3.344(c) 
(2002) also establish that there must be improvement before 
an evaluation is reduced.  The Court has restored evaluations 
when VA has failed to consider whether there is improvement.

Because the prior 40 percent rating had been in effect more 
than 5 years, from March 25, 1993, to October 31, 1999, the 
various provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability ratings, apply herein.  Under the 
provisions of 38 C.F.R. § 3.344 (2002), rating agencies are 
charged with maintaining stable disability ratings, 
consistent with the law and VA regulations, particularly if 
the disability has been rated at the same level for long 
periods (5 years or more).  VA regulations provide that 
rating reductions on account of diseases subject to temporary 
or episodic improvement will not be reduced on any one 
examination, except where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  38 C.F.R. § 3.344(a) (2002).  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Id.  In addition, although material improvement 
in the physical or mental condition may be reflected, the 
evidence must show that the improvement will be maintained 
under the ordinary conditions of life.  Id.  In doubtful 
cases, the former disability rating should be maintained.  38 
C.F.R. § 3.344(b) (2002).

After a thorough review of the appellant's claims file, the 
Board is of the view that the evidence of record does not 
demonstrate improvement of the appellant's service-connected 
low back disability such as would be contemplated under the 
provisions of 38 C.F.R. § 3.344.

The Board has characterized the appellant's low back 
disability as a sacroiliac disability.  Sacroiliac injury and 
weakness is rated under Diagnostic Code 5294, which applies 
the diagnostic criteria of Diagnostic Code 5295, under which 
appellant has been rated previously.  Disability of the 
sacroiliac joint is manifest from erector spinae spasm (not 
accounted for by other pathology), tenderness on deep 
palpation and percussion over these joints, loss of normal 
quickness of motion and resiliency, and postural defects 
often accompanied by limitation of flexion and extension of 
the hip.  38 C.F.R. § 4.66 (2002).

Under Diagnostic Code 5294, a 10 percent disability rating is 
warranted where there is characteristic pain on motion.  A 20 
percent disability rating is warranted where there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion in a standing position.  The highest disability rating 
under this code section, a 40 percent disability rating, is 
warranted for symptoms of a severe sacro-iliac injury and 
weakness with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of these symptoms with abnormal mobility 
on forced motion. 

Lumbar spine disabilities may also be rated based upon 
limitation of motion.  Under Diagnostic Code 5292, severe 
limitation of lumbar spine motion warrants a 40 percent 
disability rating, moderate limitation of lumbar spine motion 
warrants a 20 percent disability rating, and a 10 percent 
disability rating is assigned for slight limitation of lumbar 
spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

The September 1993 VA general medical examination, upon which 
the original 40 percent disability rating was based, showed 
that the appellant's sacroiliac disability was manifested by 
constant low back pain, listing of the spine by 15 degrees, 
flexion of his spine forward to only 60 degrees with 
difficulty, lateral flexion to only 10 to 15 degrees, 
extension of the spine to only 5 degrees, difficulty with his 
gait and in straightening his posture, and difficulty getting 
up and down and in starting to ambulate.  At the August 1998 
VA spine examination, there were no longer any postural 
abnormalities.  The ranges of motion of the appellant's spine 
were normal for forward flexion, lateral flexion, and 
rotation.  There was stiffness when returning to an erect 
position from forward flexion.  There was spasm in the 
paraspinous muscle groups in the lumbar area.  No 
neurological abnormalities were present.  Radiographic 
studies were normal.  Although the August 1998 examination 
indicated greater range of motion of the appellant's spine 
and more correct posture than shown by the appellant in 
September 1993, the most recent VA spine examination, 
conducted in February 2003, shows that there has not been 
material improvement in the appellant's low back disability 
since 1993.

At the February 2003 VA spine examination, the appellant was 
able to flex his spine forward to only 20 degrees.  He was 
able to extend it backward only 10 degrees.  Rotation and 
lateral flexion were also to only 10 degrees.  Thus, the 
appellant showed severe limitation of motion of his lumbar 
spine.  Under Diagnostic Code 5292, severe limitation of 
lumbar spine motion warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
In view of the February 2003 examination, the Board cannot 
conclude that the improvement demonstrated at the August 1998 
examination and previously will be maintained under the 
ordinary conditions of life because it has in fact not been 
maintained.  The evidences supports restoration of the 
appellant's disability rating to 40 percent.


ORDER

Restoration to a 40 percent disability rating from the date 
of reduction, November 1, 1999, for a service-connected low 
back disability is warranted.


REMAND

In October 2002, the Board undertook additional development 
of the appellant's claims of entitlement to an increased 
evaluation for low back syndrome and entitlement to a total 
rating for compensation purposes based on individual 
unemployability pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  In March 2003, after the additional 
development was completed, the Board provided notice of the 
development as required by Rule of Practice 903.  See 38 
C.F.R. § 20.903 (2002).  The appellant's representative filed 
a response to the notice of development.  However, 38 C.F.R. 
§ 19.9(a)(2) was invalidated by the United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit").  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, this case 
must be returned to the RO for initial consideration of the 
additional evidence.

Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. 
LEXIS 8275, at *22 (emphasis added).

Further, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  This amendment was effective September 
23, 2002.  Id.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-19 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Therefore, the RO must evaluate the appellant's claim for an 
increased rating for his low back disability from September 
23, 2002, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to September 23, 2002, the revised regulation cannot be 
applied.

Accordingly, in order to ensure due process to the appellant, 
this case is REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159.

2.  The RO should then readjudicate the 
appellant's claims of entitlement to an 
increased evaluation for low back 
syndrome in excess of 40 percent 
disabling and entitlement to a total 
rating for compensation purposes based on 
individual unemployability in light of 
the evidence received since the February 
2001 Statement of the Case (SOC).  
Thereafter, if the claim on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence, including the report of a 
February 2003 VA spine examination, and 
discussion of all pertinent regulations, 
including the old and the amended rating 
criteria for intervertebral disc 
syndrome.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



